In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00048-CR



        JASON CLEDIS MORGASON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 47707-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION
           In front of a Gregg County jury, Jason Cledis Morgason entered an open plea of guilty to

possession of less than one gram of methamphetamine. 1             He also pled true to the State’s

punishment enhancement allegations stating that he had “previously been finally convicted of two

felonies other than a state jail felony.” See TEX. PENAL CODE ANN. § 12.425(b). After a jury trial

on punishment, Morgason was sentenced to ten years’ imprisonment and ordered to pay a

$1,000.00 fine. He appeals.

           Morgason’s attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the trial proceeding. Meeting

the requirements of Anders v. California, counsel has provided a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

           On July 24, 2019, counsel mailed to Morgason a copy of the brief, the motion to withdraw,

and a motion for pro se access to the appellate record lacking only Morgason’s signature.

Morgason was informed of his right to review the record and file a pro se response. After this

Court granted Morgason’s motion for pro se access, counsel mailed to Morgason a copy of the

appellate record on August 6. By letter dated September 16, this Court informed Morgason that


1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b).

                                                       2
his motion for extension of time to file a pro se response was granted and that any pro se response

was due on or before October 23. On November 12, this Court further informed Morgason that

the case would be set for submission on the briefs on December 3. We received neither a pro se

response from Morgason nor another motion requesting an extension of time in which to file such

a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            December 3, 2019
Date Decided:              December 4, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3